Citation Nr: 0504641	
Decision Date: 02/18/05    Archive Date: 02/24/05	

DOCKET NO.  02-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability. 

2.  Entitlement to an effective date prior to January 30, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and an acquaintance


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.  The veteran, who had active service from April 1967 
to April 1969, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.

The veteran has made reference to clear and unmistakable 
error in assigning January 30, 1998, as the effective date 
for the grant of service connection for PTSD.  However, it is 
not clear whether the veteran desires to pursue a claim of 
clear and unmistakable error in the April 1998 rating 
decision.  In any event, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
clarification and appropriate action.

The issue of entitlement to service connection for 
hypertension, to include as secondary to a service-connected 
disability, will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for this portion of the 
veteran's appeal has been obtained.

2.  The veteran's initial claim for service connection for 
PTSD was received on January 30, 1998, more than one year 
following the veteran's separation from service.

3.  A rating decision dated in April 1998 granted service 
connection for PTSD, effective January 30, 1998.

4.  The veteran was notified of the April 1998 rating 
decision and of his appellate right by way of a letter dated 
in April 1998.

5.  The veteran expressed disagreement with the effective 
date for the grant of service connection for PTSD in October 
1999, more than one year after the April 1998 rating 
decision.  


CONCLUSION OF LAW

The requirements for an effective date prior to January 30, 
1998, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify the 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decision and the Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter to 
the veteran from the RO dated in November 2001 specifically 
informed the veteran of the substance of the VCAA, including 
the evidence necessary to substantiate a claim and the 
division of responsibilities between the VA and the veteran 
for obtaining that evidence.  

While the Board acknowledges that the November 2001 VCAA 
letter was initially provided to the veteran after the 
initial unfavorable decision in this case, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, a claimant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant and the RO subsequently 
reviewed the veteran's claim and continued the denial of the 
benefit sought on appeal.  In addition, during the veteran's 
personal hearing before the BVA at the RO he was told that 
the record would be held open if he had any additional 
evidence to submit for consideration, essentially seeking any 
evidence he may have.  This would appear to satisfy the four 
notification requirements of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2004).

In any event, the Board finds, as will be explained below, 
that in this case, the law, and not the evidence, is 
dispositive.  In such situations, the VA General Counsel has 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, any deficiency 
in the VCAA notice provided to the veteran constitutes 
harmless error and does not prejudice the veteran because 
this case involves application of the undisputed facts to the 
law.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence consists of evidence 
regarding claims the veteran filed for service connection for 
PTSD, as well as medical evidence regarding his mental 
capacity for filing such a claim.  Evidence regarding the 
claim for service connection for PTSD filed by the veteran is 
associated with the claims file, as are private and VA 
medical records pertaining to the veteran.  The veteran and 
his representative indicated at a hearing before the BVA at 
the RO that they were going to submit additional medical 
evidence, and the record was held open for a period in excess 
of 60 days in order to afford the veteran an opportunity to 
submit additional evidence.  The veteran did submit 
additional evidence in December 2004.  This evidence 
pertained to the issue of service connection for hypertension 
and is discussed below in the Remand portion of this 
decision.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
portion of the veteran's appeal has been obtained.


Background and Evidence

A DD Form 214 reflects that the veteran had active service 
from April 1967 to April 1969.

A VA Form 21-526e (Veteran's Application for Compensation or 
Pension at Separation from Service) received in April 1969 
showed the veteran filed a claim for loss of hearing.  Based 
on that claim, a rating decision dated in June 1969 granted 
service connection for postoperative residuals of a right 
stapedectomy with sensorineural hearing loss and bilateral 
tinnitus.

A VA Form 21-4138 (Statement in Support of Claim) dated in 
April 1970 reflects that the veteran requested his claim for 
service-connected disability be amended to include a skin 
condition.  A VA Form 21-4138 dated in December 1985 
indicates that the veteran requested a reevaluation of his 
service-connected condition.  

A VA Form 21-4138 received on January 30, 1998, requested 
that service connection be amended to include PTSD.  

A report of a VA psychiatric examination performed in March 
1998 shows the veteran reported that he had problems sleeping 
and described himself as being isolative.  The examiner 
noted, however, that the veteran reported that he was mostly 
in a "mellow mood" and does not have problems getting along 
with other people.  The veteran denied inpatient psychiatric 
hospitalization and reported that the previous May he became 
affiliated with a PTSD group and was currently being treated 
with medication.  The veteran reported that he had been 
unemployed since 1985 and indicated that he was not working 
because his back was bothering him and he felt he was getting 
too old for people to hire him.  The veteran did not state 
that there were any issues regarding PTSD as the reason why 
he was not employed.  On mental status examination the 
veteran was alert and oriented in three spheres.  He was well 
dressed and groomed and was calm, pleasant and cooperative.  
His affect was appropriate, and his mood was reported as 
good.  Memory, concentration and calculations were intact and 
insight and judgment were fair to good.  The diagnosis 
following the examination was mild post-traumatic stress 
disorder and the current Global Assessment of Functioning 
score was 65.  Psychological testing accomplished in 
conjunction with the VA examination noted that at the time of 
the testing the veteran was competent and did not display any 
impairment in thought processes, delusions, hallucinations or 
inappropriate behavior.  

A rating decision dated in April 1998 granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective January 30, 1998.  The veteran was notified of that 
determination and of his appellate rights by way of a letter 
dated in April 1998.  In a statement dated in May 1998, the 
veteran expressed disagreement with the evaluation assigned 
for his PTSD.  A rating decision dated in May 1998 increased 
the evaluation for the veteran's PTSD from 10 percent to 
30 percent, effective January 30, 1998.  That same date, a 
Statement of the Case was issued with respect to the 
veteran's claim for an increased evaluation for his PTSD.  

In a statement received in November 1998, the veteran 
requested a reevaluation for his service-connected PTSD and 
stated that he believed his condition had worsened over the 
past year.  After obtaining additional VA medical records, a 
rating decision dated in March 1999 increased the evaluation 
for the veteran's PTSD from 30 percent to 50 percent, 
effective January 30, 1998.  On that same date, the RO issued 
a Supplemental Statement of the Case with respect to the 
veteran's claim for an evaluation in excess of 50 percent for 
PTSD.  The cover letter to the Supplemental Statement of the 
Case informed the veteran that a Substantive Appeal had not 
been received and that if a Substantive Appeal or request for 
an extension of time was not received within 60 days the RO 
would assume that the veteran did not wish to complete his 
appeal and would close the record.  The veteran was informed 
that his appellate rights expired on April 9, 1999.  The 
question of entitlement to an earlier effective date for 
service connection was not at issue.  

A statement from the veteran received on April 29, 1999, 
indicated that the RO's action did not satisfy his appeal and 
requested the RO to proceed fully on all issues currently on 
appeal.  

In October 1999 the RO received a VA Form 9 (Appeal to Board 
of Veterans' Appeals) in which the veteran first made 
reference to an earlier effective date for the award of 
service connection for PTSD.  In a letter to the veteran 
dated in November 1999, the RO explained that the VA Form 9 
received in October 1999 had been received more than one year 
following the date of the April 1998 notice of the decision 
denying the benefit sought. 

In a January 2000 statement from the veteran, the veteran 
related that his service medical records and work history 
clearly established that he had developed PTSD prior to and 
on April 11, 1980, and that the disability continued up to 
the date that a claim for compensation was filed.  

A VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received in March 2000 
shows the veteran reported that he had worked full time 
between 1983 and 1988.  

A rating decision dated in August 2000 increased the 
evaluation for the veteran's PTSD from 50 percent to 
100 percent, effective January 12, 1999, on the basis of the 
medical evidence received.  

The veteran and an acquaintance presented testimony at a 
hearing before the BVA at the RO in September 2004.  At that 
hearing the veteran testified that January 30, 1998, was the 
first time a claim for PTSD had been submitted.  Transcript 
at 7.  The veteran indicated that he did not file a claim 
prior to that date because he was unaware of the procedures 
in filing a claim.  The veteran stated that he felt his PTSD 
was part of the problem he failed to file a claim at an 
earlier date.  The veteran's representative made reference to 
38 C.F.R.§ 3.400, which he indicated pertained to a veteran 
who is incapacitated, but files a claim within one year of 
the date as permitting a retroactive award of benefits.  
Transcript at 6.  The veteran's representative also stated 
that there was no medical evidence of record that the veteran 
was incapacitated for the one year preceding the filing of 
his claim, but it was indicated that additional medical 
records from the veteran's treating psychiatrist would be 
submitted.  It was indicated that the record would be held 
open for a period of 60 days in order to permit time to 
submit those records, but that if additional time was 
necessary additional time could be granted.


Law and Analysis

The veteran essentially contends that the effective date for 
the grant of service connection for PTSD and corresponding 
compensation benefits should be effective prior to 
January 30, 1998.  The veteran maintains that the evidence of 
record, including service medical records and the veteran's 
work history demonstrate that he had PTSD prior to January 
1998 and thus service connection should be granted prior to 
that date.  The veteran's representative also suggested at 
the veteran's personal hearing that he was incapacitated from 
filing a claim for service connection for PTSD prior to that 
date. 

At the outset of the Board's analysis, the Board notes that a 
rating decision dated in April 1998 granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective January 30, 1998.  The veteran was notified of that 
determination and of his appellate rights by way of a letter 
dated in April 1998.  The veteran had one year from the date 
he was notified of the April 1998 rating decision to express 
disagreement with the effective date chosen by the RO and 
assigned by the April 1998 rating decision.  Under 
38 U.S.C.A. § 7105, appellate review is initiated by a Notice 
of Disagreement and completed by a Substantive Appeal after a 
Statement of the Case is furnished.  A Notice of Disagreement 
must be postmarked before the expiration of the one-year 
period in order to be considered timely filed.  

In this case, while the veteran expressed disagreement with 
the evaluations assigned for his PTSD, eventually increasing 
the evaluation for his disability from 10 percent to 
30 percent, from 30 percent to 50 percent, and eventually 
from 50 percent to 100 percent, effective from January 1999, 
after he reopened his claim.  The veteran made no reference 
to an earlier effective date for the award of service 
connection for PTSD until October 1999, more than one year 
after the veteran was notified of the effective date of the 
grant of service connection for PTSD in April 1998.  As such, 
the veteran's appeal for an earlier effective date for the 
grant of service connection for PTSD was not timely filed and 
must be denied.  However, even were the veteran's request for 
an earlier effective date filed on a timely basis or he filed 
a another claim, the Board concludes that there would be no 
basis for an effective date prior to January 30, 1998, for 
the grant of service connection for PTSD.  

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  "Claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).  This is necessary because generally, the effective 
date of an award of disability compensation based on an 
original claim shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, if a claim is 
received within one year after separation from service, the 
effective date of an award of disability compensation shall 
be the day following separation from service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Based on this record, the Board finds that the RO was correct 
in assigning January 30, 1998, as the effective date for the 
grant of service connection for PTSD.  The veteran's January 
1998 claim represented the first claim for service connection 
for PTSD and that claim was received more than one year 
following the veteran's April 1969 separation from service.  
Thus, under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. 
§ 3.400(b)(2)(i), an effective date prior to January 30, 
1998, is not permitted.

The Board has considered whether any communication from the 
veteran dated prior to January 1998 may have constituted a 
claim for service connection for a psychiatric disorder.  
However, none of the claims filed prior to January 1998 makes 
any reference to a psychiatric disorder.  For example, the 
veteran's April 1969 application made reference only to 
hearing loss, while the April 1970 claim requested a claim 
for service connection for a skin disorder.  Similarly, the 
application received in December 1985 made reference to a 
reevaluation of his service-connected condition, which at 
that time consisted of postoperative residuals of a right 
stapedectomy with right ear sensorineural hearing loss and 
bilateral tinnitus.  

It was not until January 30, 1998, that the RO received a 
claim for service connection for PTSD.  In fact, at the 
veteran's personal hearing before the BVA he specifically 
testified that the claim received by the RO on January 30, 
1998, represented the first claim he had filed for service 
connection for PTSD.  In the absence of a claim filed prior 
to that date, the Board finds that there was no basis for an 
effective date for the grant of service connection prior to 
that date, the veteran's service medical records and work 
history notwithstanding.  Simply put, in the absence of a 
claim for service-connected benefits filed with the VA, 
evidence in the form of medical records or a work history 
reflective of PTSD would not provide a basis for granting 
service connection for that disorder.

As for the veteran's representative's contention that he was 
incapacitated prior to January 1998 as a result of his PTSD 
and was thus unable to file a claim, the veteran's 
representative has made reference to 38 C.F.R. § 3.400.  
However, the Board is unaware of any provision within 
38 C.F.R. § 3.400 which would provide for a retroactive award 
of compensation.  The Board acknowledges that there is a 
provision for retroactive award of pension benefits based on 
the presence of a mental disability that was so 
incapacitating that it prevented the veteran from filing a 
claim pension benefits, there is no corresponding regulation 
permitting a retroactive award of compensation benefits.  See 
38 C.F.R. § 3.400(b)(1)(ii).  

The Board would observe that even were such a provision 
available for consideration, the medical evidence, 
specifically the VA examination performed in March 1998, 
provides absolutely no support to the veteran's contention 
that he was incapacitated for any period of time and 
prevented from filing an application prior to January 1998.  
Accordingly, the Board finds that an effective date for a 
grant of service connection for PTSD prior to January 30, 
1998, is not established.


ORDER

An effective date prior to January 30, 1998, for the grant of 
service connection for PTSD is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for hypertension 
discloses a need for further development prior to final 
appellate review with respect to this issue.  In this regard, 
as discussed above, the Board notes that, following the 
veteran's September 2004 hearing before the BVA, the veteran 
submitted additional evidence that was received at the Board 
in December 2004.  However, this evidence was received 
without a waiver of initial RO consideration.  Significantly, 
the veteran was clearly aware of the need to submit a wavier 
of initial RO consideration of the additional evidence 
because at the time of his personal hearing the veteran 
submitted additional evidence accompanied by such a waiver.  
The veteran was also advised of the need to submit an 
additional waiver for the Board to consider that evidence 
without initial RO consideration.  Transcript at 3.  The 
veteran did not do so with the evidence received by the Board 
in December 2004, as he had done with the evidence received 
at the time of his September 2004 hearing.  Therefore, the 
Board finds that the veteran has not waived initial RO 
consideration of the evidence submitted to the Board in 
December 2004.  

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hypertension.  The evidence associated 
with the claims file following the veteran's hearing includes 
a statement from a physician's assistant which relates that 
the veteran's essential hypertension was secondary to, 
"potentiated by," and/or aggravated by PTSD.  Given this 
statement the Board believes that the veteran should be 
afforded a VA examination that includes a review of all 
pertinent medical records associated with the claims file in 
order to clearly delineate the etiology of the veteran's 
hypertension.  The Board believes that affording the veteran 
a VA examination is necessary under the VCAA and the VA's 
duty to assist.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is being REMANDED for the following actions:

1.  The RO should contact the veteran and 
give him the opportunity to submit any 
additional evidence he desires to have 
considered in connection with his claim 
for service connection for hypertension.

2.  Following the receipt of any 
additional evidence, the veteran should 
be afforded a cardiovascular examination 
to ascertain the nature and etiology of 
his hypertension.  Any and all indicated 
evaluations, studies, or tests deemed 
necessary by the RO or the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion as to the etiology of the 
veteran's hypertension.  The examiner 
should specifically comment as to whether 
the veteran's hypertension is causally or 
etiologically related to his service-
connected post-traumatic stress disorder.  
If the examiner determines that the 
veteran's hypertension is not causally or 
etiologically related to the veteran's 
service-connected PTSD, the examiner 
should then comment as to whether the 
veteran's PTSD causes a chronic increase 
in severity or chronic worsening in the 
underlying pathology of the veteran's 
hypertension.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  When the development requested in the 
first two paragraphs has been completed, 
the case should again be reviewed by the 
RO on the basis of all of the evidence of 
record, including that associated with 
the claims file after the issuance of the 
November 2001 Statement of the Case.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


